ORDER

On February 5,1992 the Board of Attorneys Professional Responsibility (Board) filed a report recommending that the petition of Curt M. Weber for revocation of his license to practice law in Wisconsin as discipline for professional misconduct be granted. That misconduct, currently under investigation by the Board, included misrepresentation to a personal injury client that Attorney Weber had reached a settlement with that insurer and that the settlement funds would be sent to the client forthwith, failure to notify the client that *373Attorney Weber's license to practice law was suspended by the court as discipline for misconduct and, as a result, of his inability to represent the client, failure to keep a client reasonably informed as to the status of his claim, failure to deliver papers and property to which a client was entitled upon termination of representation and failure to cooperate with the Board's investigation in these matters. In addition, Attorney Weber continued to practice law following the three-year license suspension imposed by the court in April, 1991 as discipline for professional misconduct. In his petition for license revocation, filed pursuant to SCR 21.10(1), Attorney Weber stated that he cannot successfully defend against the allegations of misconduct under investigation by the Board. He further stated that he has discontinued the practice of law.
Attorney Weber was admitted to practice law in Wisconsin in 1982 and practiced in Milwaukee. The court suspended his license for 90 days on November 13, 1989 as discipline for neglect of client matters, dishonesty and misrepresentation in one of them and failure to cooperate with the Board's investigation. Disciplinary Proceedings Against Weber, 151 Wis. 2d 788, 446 N.W.2d 281 (1989). The court continued that suspension as a result of Attorney Weber's having failed to close his office within the appropriate time period following the suspension. In 1991 the court suspended Attorney Weber's license for three years as discipline for misconduct consisting of his failure to perform services for which he had been retained, misrepresenting to his clients what he had done on their behalf, continuing to practice law after the court's suspension of his license in 1989 and failure to cooperate in the Board's investigation. Disciplinary Proceedings Against Weber, 161 Wis. 2d 414, 468 N.W.2d 12.
*374IT IS ORDERED that the petition for license revocation by consent is granted and the license of Curt M. Weber to practice law in Wisconsin is revoked, effective the date of this order.
IT IS FURTHER ORDERED that Curt M. Weber comply with the provisions of SCR 22.26 concerning the duties of a person whose license to practice law in Wisconsin has been revoked.
Marilyn L. Graves
Clerk of Supreme Court